Amended and Restated Schedule A to ClassB Distribution Plan Schedule A FIRST INVESTORS TAX EXEMPT FUNDS California Tax Exempt Fund Connecticut Tax Exempt Fund Massachusetts Tax Exempt Fund Michigan Tax Exempt Fund Minnesota Tax Exempt Fund New Jersey Tax Exempt Fund New York Tax Exempt Fund North Carolina Tax Exempt Fund Ohio Tax Exempt Fund Oregon Tax Exempt Fund Pennsylvania Tax Exempt Fund Virginia Tax Exempt Fund Tax Exempt Income Fund Tax Exempt Opportunities Fund [Schedule updated: September 4, 2012]
